Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 32, 34-44, 53-55, 63 and 65-69 are pending. Claims 45 and 70 have been cancelled. Claim 32 has been amended. Claim 32, 34-44, 53-55, 63 and 65-69 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I.

Claim Rejections - 35 USC § 112
The rejection of claim 70 under 35 USC 112(d) is withdrawn in view of the cancellation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 32, 34-44, 53-55 and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronthaler et al. (WO 2008/151817) in view of Kaersgaard et al. (US 6531577).
With respect to claims 32, 36-38 and 44, Kronthaler et al. teach a composition suitable for extravascular administration in the therapy of von Willebrand disease (VWD) and/or hemophilia A comprising purified von Willebrand factor (VWF) (claim 1), wherein von Willebrand factor is derived from human plasma or is produced recombinantly (claim 2), and wherein VWF is non-conjugated (claim 3).
Kronthaler et al. also teach that the compositions consist of either predominantly small or large multimers (page 43, lines 10-14).
Furthermore, Kronthaler et al. suggest treating patients suffering from VWF type 3 (page 33, lines 4-12).
Kronthaler et al. do not specifically teach the meaning of “large multimers”, and also do not teach the claimed amount administered per dose (i.e. between 1.0 to 150 IU/kg VWF:RCo per dose).
Kaersgaard et al. teach the use of a high-purity von Willebrand factor (VWF) and multimers for the treatment of von Willebrand's Disease (VWD), haemophilia A induced by VWF-dependent FVIII deficiency or haemophilia A not induced by such deficiency (claim 1; column 1, lines 9-19), wherein the VWF is from plasma or recombinantly prepared (column 7, lines 65-67).
Kaersgaard et al. further teach that at least 18% of the total number of said multimers are multimers which contain 13 or more protomers (claim 2).
Kaersgaard et al. also teach that the HMW(high molecular weight)-VWF-multimers are the haemostatically most important VWF-multimers, this high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers (column 7, lines 35-41), and additionally teach that the term "HMW-VWF-multimers" is intended to mean multimers composed of thirteen or more protomers (column 6, lines 21-23).
It would have been obvious to one of ordinary skill in the art to use the "HMW-VWF-multimers" of Kaersgaard et al. in the invention of Kronthaler et al. because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and further because Kaersgaard et al. teach that high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers.
With respect to the claimed amount administered per dose (i.e. between 1.0 to 150 IU/kg VWF:RCo per dose), Kronthaler et al. teach that the concentration of VWF can be equal to or more than 150 U (VWF:Ag)/ml preferentially equal to or more 450 U (VWF:Ag)/ ml, most preferentially equal to or more than 1500 U (VWF:Ag)/ ml. A typical dose could be equal to or more than 225 U (VWF:Ag)/ kg or equal to or more than 75 U (VWF:Ag)/ kg, or equal to or more 15 U (VWF:Ag)/ kg (page 9, lines 1-6), and further teach that the administered VWF has a VWF:RCoF/VWF:Ag ratio which is less than 1:0,35, preferentially equal or less than 1:1,05 (page 21, lines 1-2).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, it would have been obvious to one of ordinary skill in the art to discover efficient amounts of rVWF and number of doses by normal optimization procedures known in the pharmaceutical art because Kronthaler et al. teach administering an efficient amount of a pharmaceutical composition comprising VWF, and further teach various concentrations of VWF. 
With respect to claims 34-35, 39-42 and 65-66, as discussed above, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 43, Kronthaler et al. teach single injections (Example 1), thus reading on no more than once daily…..no more than once a month.
With respect to claim 53, Kronthaler et al. teach that suitable host cell line for expression of FVlll or VWF are monkey COS-cells, mouse L-cells, mouse C127-cells, hamster BHK-21 cells, human embryonic kidney 293 cells, and hamster CHO-cells (page 13 lines 5-14).
With respect to claim 54, it would have been economical, and thus obvious, to produce VWF and FVlll through expression in the same cell culture. One of ordinary skill in the art would have at once envisaged using CHO-cells to express VWF and FVlll, and thus, would have arrived at the instantly claimed invention (see MPEP 2131.02).
With respect to claim 55, Kronthaler et al. teach the composition comprises VWF and FVIII (claim 1).
With respect to claims 67-69, Kronthaler et al. teach dose of 500 U/kg of FVIII:C and doses of 474 or 1494 U/Kg of VWF:RCo (Table 18). Therefore, it would have been obvious to one of ordinary skill in the art to discover the ratio of FVIII:C and VWF:RCo by normal optimization procedures known in the pharmaceutical art because Kronthaler et al. teach administering various concentrations of FVIII:C and VWF:RCo. 

Response to Arguments
Applicant’s arguments filed on 7/18/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he present invention is distinguished from the cited references in that: 1) the cited references to not teach or suggest the presently claimed method of treating VWD Type 2 or Type 3 using rVWF, 2) the present invention discloses unexpected and unpredictable results relating to methods of treating VWD Type 2 or Type 3 by employing rVWF with at least 40% VWF decamers or highly multimeric VWF, thereby the endogenous FVIII half-life is extended by 5 hours as compared to a subject administered pdVWF, as presently claimed, and 3) the cited references are silent with regard to these superior property differences Applicants note and describe with regard to rVWF as to not just one, but three different pdVWF formulations”.
Applicant also argues that “[K]ronthaler merely considers recombinant protein expression as a possible approach for obtaining a VWF composition without suggesting any further features of rVWF, including an improved feature of rVWF as compared to pdVWF. Throughout the Examples, Kronthaler only teaches the use of pdVWF, for example, Haemate-P, Humate-P, without providing any details as to how the administration of pdVWF could be adapted for the administration of rVWF. Therefore, there is no teaching or suggestion from Kronthaler that the administration of rVWF could achieve similar or better effects when compared to the effects obtained from administration of pdVWF. Similarly, Kaersgaard fails to teach or suggest any difference between rVWF and pdVWF. Similarly, to Kronthaler, all the examples in Kaersgaard are directed toward plasma derived methods and extensive purification protocols concerning the removal of fibrinogen, a contaminant which would only be found in pdVWF and not in rVWF. One of skill in the art would not look to the extensive, complicated, costly, and time-consuming protocols of Kaersgaard directed toward Page 8 of 28Application No. 14/985,212Attorney Docket No.: 008073-5043-USO1Reply to Non-Final Office Action dated: March 17, 2022purifying pdVWF for preparing rVWF, especially when such purification methods are directed toward removal of plasma contaminants (such as fibrinogen) which would not be present in the context of rVWF. As such the Kaersgaard purification methods would be completely unnecessary for preparation of a rVWF”. 
Applicant further argues that “[K]aersgaard does not in any way teach or suggest any improved properties of rVWF over pdVWF or any benefit such properties may exhibit in the context of treatment of VWD Type 2 or Type 3, as presently claimed”.
Applicant additionally argues that “[e]ven if one of skill in the art were to somehow make the profound leap from the pdVWF methods of the cited references to the presently claimed methods of treating Type 2 or Type 3 VWD, a showing of unexpected and/or unpredictable results would be sufficient to overcome any alleged obviousness arguments. Such results are provided in the present application. As such, Applicant asserts that the presently claimed invention is non-obvious not only based on the arguments above, but also based on the superior and unexpected results and evidence supporting such as set forth below. In particular, Applicant submits that the presently claimed treatment method is based on superior structural properties as well as the pharmacokinetic properties of rVWF identified by the present invention, and those features were not taught or suggested nor expected or predictable based on the combination of references”.
Applicant also argues that “[e]ven if, arguendo, the skilled artisan would have considered the use of rVWF for the treatment of VWD patients, the improved endogenous FVIII stabilization as claimed in the present invention and as supported in FIGS. 20 and 3, would be neither predicable nor expected based on the cited references. One of skill in the art would not expect nor predict rVWF to have had such a Application No. 14/985,212Attorney Docket No.: 008073-5043-USO1Reply to Non-Final Office Action dated: March 17, 2022dramatic increase with regard to endogenous FVIII stabilization as compared to pdVWF (i.e., Humate). As such, the present application provides unexpected and unpredictable results”. 
Applicant further argues that the “[E]xaminer Continues to Fail to Consider and/or to Improperly Interpret the Expert Analysis Submitted in the Declarations”, and additionally argues that “[t]he Examiner's interpretation of the data is wrong. As described in the Ewenstein Declaration, the results were analyzed using powerful statistical algorithms and models that adjusted and normalized data from multiple independent clinical studies. It was clear to Declarants-who are uniquely qualified to best interpret this data-that the differences between rVWF and pdVWF treatment are of statistical and practical significance”.
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
Furthermore, the skilled artisan concerned with the treatment of patients suffering from Von Willebrand Disease would have been motivated to discover the optimum amount of HMW-rVWF-multimers because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers. 
With respect to Applicant’s arguments regarding unexpected results, it is noted that a comparison of rVWF and a composition comprising both pdVWF and FVIII (i.e. Humate-P, Wilfactin and Wilate) is not a proper comparison. As discueed in the previous Office action, Applicant should compare pdVWF alone to rVWF alone or compare a composition comprising pdVWF and FVIII, and a composition comprising rVWF and FVIII, because the alleged unexpected fewer infusions might be due to the absence or presence of FVII. 
Moreover, even assuming arguendo that the comparison between rVWF and compositions comprising both pdVWF and FVIII is a proper comparison, the results provided in Exhibit A, demonstrate that the median number of infusions was lower when administering rVWF as compared to pdVWF. The median is the middle of the set of numbers, which does not establish a statistical difference between the groups compared.
The MPEP 716.02(b) states that “[T]he evidenced relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. In the instant case, they are not.
With respect to Applicant’s arguments regarding the reference of Kronthaler et al., the MPEP 2123 states that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….".
In the instant case, Kronthaler et al. clearly teach that FVlll:C plasma level increase above baseline was surprisingly about two fold higher in the group treated with the "monomer" preparation of Haemate® P as compared to the group treated with the "multimer" preparation (page 44, last para). 
Therefore, Kronthaler et al. do not discredit using the "multimer" preparation, which also increased, albeit to a lesser extent, FVlll:C plasma level.
For these reasons, the rejection is maintained.

This rejection is maintained. 
Claims 32, 34-44, 55, 63 and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaersgaard et al. (US 6531577) in view of Michiels et al. (Clin Appl Thromb Hemost. 2007 Jan;13(1):14-34) and Scheiflinger et al. (WO 2006/071801).
	Kaersgaard et al. teach the use of a high-purity von Willebrand factor (VWF) and multimers for the treatment of von Willebrand's Disease (VWD), haemophilia A induced by VWF-dependent FVIII deficiency or haemophilia A not induced by such deficiency (claim 1; column 1, lines 9-19), wherein the VWF is from plasma or recombinantly prepared (column 7, lines 65-67).
Kaersgaard et al. further teach that at least 18% of the total number of said multimers are multimers which contain 13 or more protomers (claim 2).
Kaersgaard et al. also teach that the HMW(high molecular weight)-VWF-multimers are the haemostatically most important VWF-multimers, this high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers (column 7, lines 35-41), and additionally teach that the term "HMW-VWF-multimers" is intended to mean multimers composed of thirteen or more protomers (column 6, lines 21-23).
With respect to claims 34-35, Kaersgaard et al. teach that the VWF has a specific activity of 104 U/mg (i.e. 104 mU/g) (Table 1).
	Kaersgaard et al. do not teach: 1) the composition comprises at least 40% VWF decamers or higher order multimers; 2) a ratio between 2:1 and 1:4; and 3) rVWF is matured by treatment with Furin.
Michiels et al. teach that the current standard set of von Willebrand factor (VWF) parameters used to differentiate type 1 from type 2 VWD include bleeding times (BTs), factor VIII coagulant activity (FVIII:C), VWF antigen (VWF:Ag), VWF ristocetine cofactor activity (VWF:RCo), VWF collagen binding activity (VWF:CB), ristocetine induced platelet aggregation (RIPA), and analysis of VWF multimers in low and high resolution agarose gels and the response to DDAVP (Summary, left column, 1st para).
Michiels et al. further teach that, as the bleeding tendency is moderate in type 2 and severe in type 3 VWD and the FVIII:C levels are near normal in type 2 and very low in type 3 VWD patients. Proper recommendations of FVIII/VWF concentrates using VWF:RCo unit dosing for the prophylaxis and treatment of bleeding episodes are proposed and has to be stratified for the severity of bleeding, the type of surgery either minor or major and for type 2 and type 3 VWD as well (Summary, right column, last para).
Michiels et al. additionally teach that the demonstration of a normal, good, partial or poor response to intravenous DDAVP is essential to define the clear indication and proper dosing of FVIII/VWF concentrates in type 1, 2 or 3 VWD patients respectively for the treatment of spontaneous bleedings and the prophylaxis of bleeding during minor or major trauma or surgery (page 16, left column).
Scheiflinger et al. teach that VWF serves as a carrier and stabilizing protein for procoagulant FVIII (paragraph [002]).
Scheiflinger et al. further teach that FVIII binding-capacity of the furin-maturated rVWF was comparable with a plasma-derived reference preparation (paragraph [099], figure 18, below).

    PNG
    media_image1.png
    437
    776
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill to discover the optimum amount of HMW-VWF-multimers by normal optimization procedures known in the pharmaceutical art. One of ordinary skill in the art at the time of the invention would have been motivated, with a reasonable expectation of success, to do so because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a furin-maturated rVWF because VWF serves as a carrier and stabilizing protein for procoagulant FVIII, thus, a stronger binding of VWF to FVIII would result in increased stability. 
Moreover, it would have been obvious, with reasonable expectation of success, to use the method obvious over Kaersgaard et al., Michiels et al. and Scheiflinger et al. for the treatment of VWF disease type III, because patients suffering from VWF disease type III are routinely treated with compositions comprising VWF and FVIII, and further because the bleeding tendency is severe in type 3 VWD and the FVIII:C levels are very low in type 3 VWD patients (taught by Michiels et al.).
With respect to the limitations of claims 39-44, 63 and 65-69, Kaersgaard et al. teach that the pharmaceutical compositions of the invention may be administered by any suitable route which leads to a concentration in the blood corresponding to which a therapeutic effect is obtained. The choice of administration route and administered amount depends on the age and weight of the patient as well as on the severity of the disease (column 11, lines 13-18).
In the instant case, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time interval between dosages by normal optimization procedures known in the pharmaceutical art because Kaersgaard et al. teach that the choice of administration route and administered amount can be varied depending on the age and weight of the patient as well as on the severity of the disease.
One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Kaersgaard et al. teach that the amount administered is a result-effective variable.
	With respect to the limitation “wherein endogenous FVIII half-life is extended by 5 hours as compared to a subject administered plasma derived Von Willebrand Factor”, it is noted that such limitation is inherent to the administration of rVWF. 

Response to Arguments
Applicant’s arguments filed on 7/18/2022 have been fully considered but they are not persuasive.
Applicant arguments with respect to K]aersgaard et al. have been addressed above.
Applicant also argues that “[M]ichiels, again, only discloses the use of pdVWF, such as Haemate-P, Immunate, Koate, or Alphanate, and fails to disclose any method of treatment using any rVWF composition. Regarding Scheiflinger, the Applicant submits that Scheiflinger discloses polymer-VWF conjugates with certain physiologically acceptable, water-soluble polymers such as PEG or polysialic acid. By contrast, the presently amended claims recite "wherein said rVWF is not modified with a water-soluble polymer" and thus the claims expressly exclude the conjugates disclosed by Scheiflinger. 
Applicant further argues that “[S]cheiflinger teaches nothing related to the endogenous FVIII half-life, or any potential advantage in FVIII half-life through the binding with rVWF comprising at least 40% VWF decamers or higher multimer. Even more so, this 1-minute binding profiled described as part of an in vitro assay in Scheiflinger does not teach or suggest any with regard to the features of the claimed method reciting that the endogenous FVIII half-life is extended by 5 hours as compared to a subject administered plasma derived Von Willebrand Factor, as recited in the presently amended claims”.
Applicant’s arguments are not persuasive because Scheiflinger et al. clearly teach that VWF serves as a carrier and stabilizing protein for procoagulant FVIII, and further teach that FVIII binding-capacity of the furin-maturated rVWF was comparable with a plasma-derived reference preparation. 
Therefore, the skilled artisan would have been motivated, with a reasonable expectation of success, to use a furin-maturated rVWF because VWF serves as a carrier and stabilizing protein for procoagulant FVIII, thus, a stronger binding of VWF to FVIII would result in increased stability (i.e. half-life). 
For these reasons, the rejection is maintained.

This rejection is maintained.
Claims 32, 34-44, 53-55, 63 and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaersgaard et al. (US 6531577) in view of Michiels et al. (Clin Appl Thromb Hemost. 2007 Jan;13(1):14-34) and Scheiflinger et al. (WO 2006/071801) as applied to claims 32, 34-44, 55, 63 and 65-69 above, and further in view of Kronthaler (WO 2008/151817).
The teachings of Kaersgaard et al., Michiels et al. and Scheiflinger et al. with respect to claims 32, 34-44, 55, 63 and 65-69 have been discussed above.
Kaersgaard et al., Michiels et al. and Scheiflinger et al. do not teach rVWF is produced in a CHO cell culture, and further do not teach rFVIII and rVWF are produced through expression in the same cell culture.
Kronthaler teaches compositions comprising VWF (claim 1).
Kronthaler further teaches that suitable host cell line for expression of FVlll or VWF are monkey COS-cells, mouse L-cells, mouse C127-cells, hamster BHK-21 cells, human embryonic kidney 293 cells, and hamster CHO-cells (page 13 lines 5-14).
Therefore, it would have been economical, and thus obvious, to produce VWF and FVlll through expression in the same cell culture. One of ordinary skill in the art would have at once envisaged using CHO-cells to express VWF and FVlll, and thus, would have arrived at the instantly claimed invention (see MPEP 2131.02).

Response to Arguments
Applicant’s arguments filed on 7/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the references of Kaersgaard et al., Michiels et al., Scheiflinger et al. and Kronthaler have been addressed above.
For the reasons stated above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 32, 34-44, 53-55, 63 and 65-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9272021. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same methods.
With respect to claims 32, 36-38 and 43, ‘021 teaches a method for treating Von Willebrand Disease or Hemophilia A comprising co-administering to the subject a composition comprising recombinant Von Willebrand Factor (rVWF) and a composition comprising recombinant Factor VIII (rFVIII) (claim 2), wherein the composition is a high molecular weight VWF multimer composition comprising at least 70% VWF decamers or higher order multimers (claims 1, 23-29), and further claims that the subject is administered rVWF no more than once every other day and no more than twice a week (claims 11-12). ‘021 further claims that Factor VIII can be recombinant or plasma derived (column 8, lines 61-62), and also claims that the ratio of procoagulant activity (IU FVIII:C) of the administered FVIII to Ristocetin cofactor activity (IU rVWF:RCo) of the administered rVWF is between 2:1 and 1:4; between 3:2 and 1:3; between 1:1 and 1:2, or about 3:4 (claims 18-21).
‘021 further teaches that the method is for treating VWD type 3 (claim 30).
‘021 also teaches that Factor VIII half-life is extended as compared to a subject administered plasma derived Von Willebrand Factor (column 2, lines 37-38), and wherein the Factor VIII half-life is extended by about 5 hours (column 3, lines 15-16).
‘021 additionally teaches that the rVWF is matured in vitro by treatment with Furin (claim 8).
With respect to claims 34-35, ‘021 claims that the rWWF has a specific activity of about 20-150 mL/g (claim 22).
With respect to claims 39-42 and 65-69, ‘021 claims that the subject is administered between 1.0 IU/kg VWF:RCo and 150 IU/kg VWF:RCo per dose (claims 4-7).
	With respect to claim 44, ‘021 claims that rVWF can be administered in multiple administration (column 53, line 21). Note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 53, ‘021 claims that the rVWF is produced through expression in a Chinese Hamster Ovary (CHO cell culture) (claim 9).
With respect to claim 54, ‘021 claims that the rFVIII and rVWF are produced through expression in the same cell culture (claim 10).
With respect to claim 55, ‘021 claims that rvWF and rFVIII are administered together in a single composition (claim 3).
With respect to claim 63, ‘021 claims that treatment of VWD patients may in some embodiments involve an initial treatment with both rVWF and rFVIII followed by repeated administrations of rVWF alone (column 10, lines 4-6).

Response to Arguments
In the response filed on 7/18/2022, Applicants requested that the double-patenting rejection be held in abeyance until there is an indication of allowable subject matter in the present application.
For this reason, the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658